DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2016/0292271).
Kim et al. disclose a computing device comprising: at least one processing device (10, 811); and at least one computer readable data storage (40, 813) device storing instructions that, when executed by the at least one processing device, cause a media-playback device to: acquire a heart rate (via 20, 803); receive a moment selection for playback (figures 15A and 15B); select at least one media content item with a first tempo, wherein the at least one media content item is associated with the moment selection (pargraphs 109-119); and wherein the first tempo is based on the heart rate (paragraph 119; initiate playback of the at least one media content item (paragraph 149); and over a period of time during the playback of the at least one media content item, change the first tempo to a second tempo (paragraphs 6-8 and 109-115).
Kim et al. disclose the computing device, wherein the moment selection is based on a user input (figure 15A).
Kim et al. disclose the computing device, wherein the user input for the moment selection is received from a user interface (figure 15A).
Kim et al. disclose the computing device, wherein the moment selection is based on contextual information (figure 15A). 
Kim et al. disclose the computing device, wherein the contextual information comprises: one or more of a location, a function selected on the computing device, movement, and/or time of day (paragraphs 80 and 127).
	Kim et al. disclose the computing device, wherein a moment associated with the moment selection has a period of time, and wherein the at least one media content item plays for the period of time (paragraph 137).
Kim et al. disclose the computing device, wherein the moment comprises one of bedtime (rest), a power nap (rest), airplane, or for kids (paragraph 109 and 197).
Kim et al. disclose the computing device, wherein the moment inherently comprises at least a first period of time and a second period of time (since the moment happens over an extended time period).
Kim et al. disclose the computing device, wherein the first tempo is applied to the at least one media content item played during the first period of time the second tempo is applied to the at least one media content item played during the second period of time (paragraphs 6-8 and 10-11).
Kim et al. disclose the computing device, wherein a first media content item is played during the first period of time and a second media content item is played during the second period of time (paragraphs 197-198).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF11/19/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837